        Case 3:19-cv-08407-TSH Document 8 Filed 02/11/20 Page 1 of 1


 1   Tanya E. Moore. SBN 206683
     MOORE LAW FIRM, P.C.
 2   300 South First Street, Suite 342
     San Jose, California 95113
 3   Telephone (408) 298-2000
     Facsimile (408) 298-6046
 4   Email: service@moorelawfirm.com
 5   Attorney for Plaintiff,
     Albert Dytch
 6
                                 UNITED STATES DISTRICT COURT
 7
                               NORTHERN DISTRICT OF CALIFORNIA
 8
 9
     ALBERT DYTCH,                                  ) Case No. 3:19-cv-08407-TSH
10                                                  )
                    Plaintiff,                      ) NOTICE OF VOLUNTARY DISMISSAL
11                                                  )
            vs.                                     ) OF ENTIRE ACTION
12                                                  )
     MAMA OAKLAND LLC; A & M                        )
13   ASSOCIATES, L.P.,                              )
                                                    )
14                                                  )
                    Defendants.                     )
15                                                  )
                                                    )
16                                                  )
                                                    )
17
18
            WHEREAS, Defendants have not filed an answer or motion for summary judgment;
19
            WHEREAS, Plaintiff and Defendants have settled the matter;
20
            WHEREAS, no counterclaim has been filed;
21
            Plaintiff hereby dismisses this action with prejudice in its entirety pursuant to Federal
22
     Rule of Civil Procedure 41(a)(1)(A)(i).
23
24   Date: February 11, 2020                     MOORE LAW FIRM, P.C.

25
                                                 /s/ Tanya E. Moore
26                                               Tanya E. Moore
                                                 Attorney for Plaintiff,
27
                                                 Albert Dytch
28



                         NOTICE OF VOLUNTARY DISMISSAL OF ENTIRE ACTION

                                                Page 1
